Voto disidente emitido por el
Juez Asociado Señor Rebollo Lopez.
El Tribunal hoy -por estar igualmente dividido-(1) in-directamente establece una norma realmente funesta. Al avalar tres de sus integrantes la sentencia emitida en el presente caso por el Tribunal de Apelaciones, se resuelve que un abogado, al comparecer ante el foro legislativo, tiene que evidenciar, mediante prueba independiente o co-rroborativa, que efectivamente representa a un cliente. Esto es, se resuelve que no basta la aseveración del abo-gado a esos efectos. Dicha posición es total y completa-mente errónea, y hasta absurda. Veamos.
I
El Tribunal de Primera Instancia erróneamente resolvió en el presente caso que no existIa una relaciOn de abogado-cliente por razón de que el peticionario Lcdo. Luis G. Ru-llán MarIn no habIa evidenciado que la corporaciOn que alegaba representar tuviera personalidad jurIdica. El Tribunal de Apelaciones, en la sentencia que emitiera, correc-tamente expresO que este fundamento es erróneo en Dere-*724cho, por cuanto el privilegio de abogado-cliente puede existir tanto en cuanto a corporaciones, personas natura-les, asociaciones, etc.
Ahora bien, el tribunal apelativo intermedio confirmó la decisión de instancia por otro fundamento, a saber: por en-tender que el peticionario Ledo. Luis G. Rullán no había presentado prueba independiente que evidenciara el hecho de que él ostentaba la representación de dicho cliente. A esos efectos, el referido foro expresó que no existían “he-chos o planteamientos específicos que establezcan su ale-gación de manera incuestionable”. Entendemos que ese fundamento es igualmente erróneo. En nuestra jurisdic-ción, de ordinario, no se exige que un abogado al compare-cer ante un foro judicial en representación de un cliente presente evidencia corroborativa, o prueba independiente, de su aseveración de que él es el abogado de dicho cliente. No hay fundamento jurídico válido alguno para sostener lo contrario cuando se trata del foro legislativo.
Al así resolverse, estaríamos sentando una norma a los efectos de que todo abogado que comparezca ante un foro judicial, legislativo, administrativo, etc., está obligado a presentar prueba independiente demostrativa de que él os-tenta la representación legal de una corporación, persona natural, asociación, etc. Ello es improcedente e inacepta-ble; entre otras cosas, podría argumentarse que, por ana-logía, resultan aplicables al caso de autos las disposiciones de la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Por otro lado, es importante señalar que la Regla 25 de Evidencia, 32 L.P.R.A. Ap. IV, claramente establece que el privilegio abogado-cliente puede ser invocado “por el abo-gado a quien la comunicación fue hecha si la invoca a nom-bre de y para beneficio del cliente”. No cabe duda que en el caso de autos el Ledo. Luis G. Rullán invocó el referido privilegio, demostrando con su testimonio de que él era el asesor legal de la corporación en controversia.
*725Por último, existe la salvaguarda de que si, posterior-mente, se demuestra que es falsa la aseveración del abo-gado a los efectos de que ostenta la representación legal de dicho cliente y, por ende, que el privilegio abogado-cliente no aplica al caso que se ventila, dicho abogado no sólo po-drá ser sancionado éticamente sino que, incluso, podría ser procesado por perjurio en los casos en que ello resulte procedente.
Revocaría, en consecuencia, la sentencia emitida por el Tribunal de Apelaciones.(2) Es por ello que disentimos.

(1) El Juez Asociado Señor Fuster Berlingeri no intervino.


(2) A lo sumo, y como medida cautelar, procedería ordenar una vista ante el tribunal de instancia en la cual el peticionario Rullán estaría obligado a demostrar que las preguntas que se ha negado a contestar tienen relación con materias o asun-tos protegidos por el privilegio de abogado-cliente.